Citation Nr: 1513346	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  09-23 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The November 2008 rating decision denied the Veteran's claim as originally filed for "mental instability and memory deficiency."  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  In a July 2013 rating decision, the RO erroneously included claims of PTSD and depression, which it later recognized were already on appeal.  The Veteran was notified of the error in an August 2013 letter.  In light of the Court's decision in Clemons, the Board has re-characterized the issue on appeal as reflected on the title page.  

The Veteran was scheduled for a Travel Board Hearing on October 21, 2014.  That hearing was postponed to December 2, 2014.  The Veteran failed to appear for the scheduled hearing.  To date, she has not requested a new Board hearing.  Accordingly, the Board considers her hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2014).


FINDINGS OF FACT

1. There is no diagnosis of PTSD based on a claimed credible in-service stressor, the Veteran did not engage in combat with the enemy, and there is no credible supporting evidence of the Veteran's alleged in-service stressors.

2. An acquired psychiatric disorder, other than PTSD, was not manifest during service.  An acquired psychiatric disorder, other than PTSD, is not attributable to service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by a letters sent to the Veteran in August 2008 for mental instability and memory deficiency, and July 2013 for PTSD and depression.  The claim was last adjudicated in a May 2014 supplemental statement of the case.

VA also has a duty to assist a claimant in the development of a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this regard, available personnel records, service medical records, post service treatment records, and lay statements have been obtained and associated with the file.  

In the context of a PTSD claim, the duty to assist involves assisting the Veteran in providing relevant information to help verify the claimed in-service stressors.  In a letter dated April 2013, remailed in June 2013, VA requested the Veteran identify in-service stressors via VA Form 21-0781 (Statement in Support of Claim for PTSD).  The April 2013 letter also asked her for clarifying and specific information regarding her alleged stressors.  This letter informed of the types of information that is helpful and necessary in this regard.  The Veteran did not respond to the April 2013 letter.  In February 2014, VA sent a letter requesting specific details of personal trauma incidents that resulted in PTSD.  The Veteran did not respond to the February 2014 letter, either.  In April 2014, VA requested and received the Veteran's entire service personnel file.

A May 2014 RO memorandum indicates that there was insufficient information to forward to the U.S. Army and Joint Services Records Research Center (JSRRC) and/or allow for meaningful research of Marine Corps or National Archives and Records Administration records.  The RO determined that all efforts to obtain the needed information have been exhausted and any further attempt would be futile.  The Board concludes at this juncture that VA has provided the Veteran with numerous opportunities to produce additional evidence in support of her claim, and each time, diligent efforts were made to communicate with the Veteran as to informing her of the types of information that would aid in verification of her stressors.  To date, the Veteran has not submitted evidence that warrants further verification through official sources.  As VA has documented, any further attempts would be futile.

VA has not afforded the Veteran a comprehensive medical examination relating to her claim of service connection for an acquired psychiatric disorder.  The Board finds that such an examination is not necessary to render a decision under the circumstances of this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).

Under McLendon, in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id.  

A VA examination under the standards of McLendon is not warranted in this case because, as discussed further below, there is no required credible evidence corroborating the stressors claimed to result in PTSD, and there is no credible evidence establishing that an event, injury, or disease occurred in service or a qualifying disease manifested during the applicable presumptive period.  Since "no reasonable possibility exists that such assistance would aid in substantiating the claims," a remand for further development is not warranted.  38 U.S.C.A. § 5103A(a)(2).

Thus, the Board finds that all relevant evidence has been obtained with regard to the Veteran's claim of service connection for an acquired psychiatric disorder.  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran and her representative have submitted evidence and argument in support of the Veteran's claim and were active participants in the claims process.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Pertinent Law and Analysis

As an initial matter, the Board notes that the evidence does not suggest that the Veteran engaged in combat with the enemy or that her claimed PTSD is related to combat.  Records indicate that during basic training, the Veteran was found to have a medical condition that required surgery.  She was given 30 days' convalescence leave and a medical discharge after that.  In any event, the Veteran's service personnel records and DD Form 214 do not reflect that she received any medals indicating combat service.  Thus, the combat provisions of 38 U.S.C.A. § 1154 are not applicable in this case.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2014).  

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) in addition to those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD in conformance with established criteria; (2) a link, established by medical evidence, between a veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  See 38 C.F.R. §§ 3.304(f), 4.125 (requiring PTSD diagnoses to conform to the criteria in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV)); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  

A veteran must present "credible supporting evidence" establishing the occurrence of a recognizable stressor during service.  See 38 C.F.R. § 3.304(f).  The evidence necessary to establish this element varies depending on whether the veteran "engaged in combat with the enemy."  West v. Brown, 7 Vet. App. 70, 76 (1994).  If a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).  

If a claimed stressor is not related to combat or fear of hostile or military activity, a veteran's lay statements alone are not sufficient to establish the occurrence of the alleged stressor.  Rather, the record must contain corroborative evidence substantiating the veteran's testimony or statements as to the occurrence of the claimed stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  In this case, the Veteran does not claim, and the record does not show, that the Veteran's PTSD resulted from a fear of hostile military or terrorist activity.

The Board need not accept a non-combat veteran's lay statements asserting that an event (as opposed to medical symptoms) actually occurred, even though there is no "affirmative documentary evidence provid[ing] otherwise."  Rather, all the evidence of record, including the absence of documentation in the military records, must be weighed in determining whether an event actually occurred.  Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010); compare Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (finding that it was impermissible for the Board to find a veteran's lay statements regarding his medical symptoms not credible merely because there was no "confirmatory medical evidence").  

A Veteran bears the "'evidentiary' burden to establish all elements of [her] claim, including the nexus requirement."  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).  The Board's duty is to assign probative value to all pertinent medical and lay evidence of record based on its credibility and competency, and then weigh the evidence regarding all material elements of a claim.  See 38 U.S.C.A. § 7104(d); Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  A "veteran is given the 'benefit of the doubt' 'regarding any issue material' to the veteran's claim 'when there is an approximate balance of positive and negative evidence.'"  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).

In making all determinations, the Board must also fully consider the lay assertions of record.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995). 

In the present case, the Board finds that the weight of the credible and probative evidence is against the claim of service connection, for the reasons set out below.

The Veteran claims that her acquired psychiatric disorder resulted from being traumatized by three incidents while she was in basic training.  First, she claims to have mentored a young woman who was being bullied by other more seasoned recruits.  The Veteran asserts that she was traumatized by news that the woman ultimately committed suicide.  Second, the Veteran claims that she and other dormitory residents were ordered to proceed to one room during an incident in which an escaped Psychiatric Ward patient was holed up in the dormitory.  The third traumatic event claimed by the Veteran was being informed that she would never bear children after she underwent in-service surgery.  She claims to have been devastated by the news, was prescribed antidepressant medications, and sent home for 30-days' convalescence.  

The record, and in particular service records, does not corroborate the first two incidents.  As to the third, while the record shows the Veteran underwent surgery for the removal of her appendix, right tube and ovary, the record does not corroborate that the Veteran was prescribed antidepressant medications, that she was told that she may never have children or that her 30 days' convalescence was related to such event.  While in general a Veteran is competent to report a contemporaneous medical diagnosis, for the purposes of a PTSD claim for a non-combat Veteran, lay statements alone are not sufficient to establish the occurrence of the alleged stressor.  Rather, the record must contain evidence substantiating the veteran's testimony or statements as to the occurrence of the claimed stressors.  Thus, the Veteran's uncorroborated statement that she was informed she may never have children is insufficient evidence as to the incurrence of the alleged stressor.  Furthermore, the record tends to undercut the Veteran's claim, as she ultimately was able to have children.  

The question of whether the Veteran was exposed to a stressor in service under these facts is a factual one and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Whether a claimed stressor is of sufficient gravity to cause or support a diagnosis of PTSD is a decision that is medical in nature.  Whether a claimed stressor actually occurred is a question of fact for adjudicators.  In this case, the outcome turns on the latter - whether there is credible supporting evidence of a stressor.  Accordingly, the post-service diagnoses of PTSD based upon the Veteran's self-reported stressors cannot substantiate the claim.  

As the record does not contain a PTSD diagnosis that is based upon consideration of a credible, verified stressor, the Veteran's claim fails to meet the criteria for establishing service connection for PTSD.  See 38 C.F.R. § 3.304(f); Cohen, 10 Vet. App. at 139.  

With respect to an acquired psychiatric disorder other than PTSD, the Veteran claims that since experiencing the events described as PTSD stressors, above, she suffered major depression, emotional problems, and mental and psychological issues.  See e.g. December 2008 Notice of Disagreement.  Service medical records, however, show no instance where the Veteran sought psychiatric help for an acquired psychiatric disorder, nor do they show any in-service manifestations of an acquired psychiatric disorder.  Although there is no separation examination of record, just three months earlier, in her June 1972 entrance examination, the Veteran was found to have a normal psychiatric condition.  At that time, the Veteran denied nervous trouble of any sort, loss of memory, and depression or excessive worry.  Records of the Veteran's medical discharge show no complaints of, or treatment for, an acquired psychiatric disorder.  

Nonetheless, to the extent that the Veteran's lay statements are evidence of an in-service incurrence or in-service manifestations of an acquired psychiatric disorder, the Board finds the statements not credible for the reasons discussed below. 

The Veteran served on active duty for approximately twoand a half months.  The service records make no reference to psychiatric symptoms.  Further, in an April 1975 post-service treatment record, the Veteran denied health problems other than abdominal pain, excessive menstrual bleeding, low back pain, and leg pain.

Moreover, the record indicates the Veteran was first treated for an acquired psychiatric disorder in August 1987.  At that time she reported being under a lot of stress, experiencing anxiety and feeling guilty about using drugs.  In October 1991 treatment records, the Veteran reported stressors for depression as being the recent murder of her nephew, her relationship with her mother, cramped living quarters (living with her mother), her ex-husband's recent attempts to contact her children after a long absence, financial problems and discipline problems.

In a March 2006 statement in support of her claim of service connection for headaches, the Veteran gave a detailed account of the effects of her in-service surgical procedure.  She claimed that during her stay in recovery, she began to have unbearable headaches.  She reported that doctors told her to take deep breaths for the nausea accompanying the headaches.  She was given injections for pain and take-home medications.  She reported that once the take-home medications ran out, she was limited to over-the-counter strength medications for "major surgery."  She reported that after her 30 day convalescence leave, she was asked if she could return to duty, and given the option to take a medical discharge.  She reported that, since she was still suffering from headaches, she opted for the medical discharge.  During this detailed account, she did not reference psychiatric treatment or manifestations of an acquired psychiatric disorder.

Not until her July 2008 claim for compensation did the Veteran assert that an acquired psychiatric disorder had its onset in service.  Therein, she reported that mental instability and memory deficiency began in February 1973.  Her December 2008 Notice of Disagreement is the first instance in which she describes the alleged stressors.  In her June 2009 substantive appeal, she acknowledges that her mental health treatment goes back to 1980 when she was diagnosed with major depression and placed in a mental health program.  She also claimed at that time that she suffered from depression since the traumatic death of her friend and "prodigy" in her battalion.

Notably, her statement that her mental health treatment goes back to 1980 is inconsistent with her claim that after being told she may not be able to have children she was prescribed anti-depressant medications.  Her March 2006 detailed account of her surgery and convalescence also contradicts her claim of in-service anti-depressant use.  Inconsistent statements are also shown in 1975 records, in which she denied health problems other than unrelated to an acquired psychiatric disorder, and shown in mental health treatment in the 1980's and 1990's, wherein the Veteran attributes her psychiatric disorder to causes other than military service.  Furthermore, in November and December 2009 treatment notes, on two occasions when asked how her military service affected her, the Veteran reported that it "was okay" and "I got to meet new people and do new things."  See CAPRI records.

An additional reason for discrediting the Veteran's statements with regard to onset of manifestations of a psychiatric disorder has to do with self-interest.  It is only in connection with her claim for compensation in July 2008, and thereafter, that the Veteran attributes her psychiatric disorder to service.  For instance, in March 2012 VA treatment, the Veteran reported that she had an appeal pending for service connection for PTSD based on the suicide of her protégé.  Because her statements asserting that an acquired psychiatric disorder manifested in service are inconsistent and connected with a claim for compensation, the Board finds the Veteran's statements not to be credible.

Because there are no credible, verified stressors for a claim of service connection for PTSD, the claim fails to meet established criteria.  Because there is no credible evidence that the Veteran's acquired psychiatric disorder manifested in service, the benefit of the doubt rule is not applicable and service connection is not warranted.  Fagan, 573 F.3d at 1287



ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


